Exhibit31.1 SIZMEKINC. AND SUBSIDIARIES CERTIFICATION PURSUANT TO RULE 13a-14(a)/15d-14(a) I, Neil H. Nguyen, certify that: 1. I have reviewed this Amendment No.1 to the Annual Report on Form10-K of SizmekInc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April22, 2016 /s/NEIL H. NGUYEN Neil H. Nguyen President and Chief Executive Officer
